                 FORM TO BE USED BY A PRISONER IN Fll.,ING A CIVIL RIGHTS COMPIAINT
                     Case 3:20-cv-01921-MEM-DB Document 1 Filed 10/20/20 Page 1 of 6
                                 IN THE UNITED STATES DISTRICT COURT
II
                              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

           /7/i.35'27
      (Inmate Number)

      L'euJeL      L?oircbddz
      (Name of Plaintiff)
                                                                            (Case Number)
      bcux:L     L J?o; wkx.:fe e
      (Address of Plaintiff)

      IIZ6 Mk'e 5±Red X I .::JD'&Field                                        COMPLAINT
                     vs.
                                                                                               FILED
                                                                                            S CRANTON
      SupeciK±erdeclJ Luther
      AHmlaE&cuft\y E1cberJ (eob                                                               OCT~19 2020

      UN it ffiANRler t-Jo=i_S
                                                                                       PER _   _ ~ _
                                                                                                   ---

                           -
     . (Names of Defencl !an ,
                                                                                               DE TY CLERK


                           TO BE FILED UNDER: _ _ 42 U.S.C. § 1983 - STATE OFFICLUS
                                                 _L 28 U.S.C. § 1331 - FEDERAL OFFICIALS
      I.     Previous Lawsuits

             A       H you have filed any other lawsuits in federal court while a prisoner please list the caption
                     and case number including year, as well as the name of the judicial officer to whom it was
                     assigI};ed:                                       ·
                     c·1vi I AC.±lc,n No 3;IS ·CY- oJJQ ±heyes:e zo1_1
                     llbl i±ecLs±Afes Dis'tRic.± Fedecsl U1C1d of PeNAfS/LVsNiA


      II.    Exhaustion of Administrative Remedies

             A.      Is there a grievance procedure available at your institution?
                     _LYes _No

             B.      0      you filed a grievance concerning the facts relating to this complaint?
                           Yes        No

                     H your answer is no, explain why not _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



             C.      Is the grievance process completed?    __6es           No
III.          Case _3:20-cv-01921-MEM-DB
       Defendants    .. .                Document 1 Filed 10/20/20 Page 2 of 6

       (In Item A below, place the full name of the defendant ~ the first blank, his/her official position in
       the second blank, and his/her place of employment in the third blank Use Item B for the names,
       positions .and places of employment of any additional defendants.)

       A.      Defendant          Lu±heR
                                 l}                                         is employed

              as ~ipeIZ i nterdeo±        · at SC.I Sm1+b F,eld ii zo:H~s+e,J
       B.     Additional defendants AHesd O E,S!r:IJ Tl it-i_ E,chen feub oC (Sm·, +h

              5e.hl fl20 Bre.~ Hun±i"B100 Th- lt,6Sl
              un ,t rn Br::I iry,v 8oss ::x 1~M i+h 6eld IIM Bke ::rl-red
               Hu Ni i~oa Th- l'2boZ:..
N. Statement of Oaim

       (State here as briefly as possible the facts of your case. Descnbe how ·each defendant is involved,
       including dates and places. Do not give any legal arguments or cite any cases or statutes. Attach
       extra sheets if necessary.)

       1.     Lln41hf tJ11Jbi~ Rlltl M.l/()1,St'LJNL/t16l6j c,;:n~e£ &;cl(JN
               /- /Z-za t/2e l??ISttJNdal"/aN 1';..Ifr2/.II~ 'fi,'lld~-ke tu1J..s IJl'.1mrss ocl
              f /11-z~ /fJ1>-te/4clet Pe&sed&go bAdcgedeeA/p;21.1IAl/aN
              /11.s cJ&m u!AS t:>Fr/t:ee ,&ydaJAS z11l1tll&hb/J /J#6l°MSI J(;m .

       2.       /Ject+ase %wLdift:R IIAS llM ad tJEIL~ee f/4/()Ff/(~e~
               ~MS a/eNLiMIA. Su.pl Lu&t 1/r.,c/Ju// hva(J)hc/Je ~r11t1.~
              SilaAha/J lluHt/rXlee t-ile &zletJ/1-/\lte 011-1 ~'2 /JJMHe.e &Rdw R4f
               -lie So/f Lu-/Me. li:12111. t.111'./.. Sk //4l6d /6Hd Jitb.,vo/.,eo/
       3.      t;A/,e;;/4a6 1s ~edaE.1ec?tR[-/y:I4JeHI% See(l£J:/yfr
               l!ljSide ,'>M&j.46@! ~ffl«1c &yd t'eb/41h~c11Jlfilf..5i
               S::ct1tdj MU&e t'dlr7&e ?o'u1d'c:cif& she;aw;s tt.d_lF//16
               t~'l mg &u/4:tee m J?/lt1 Ly 11)2/llea /JJl;5ctP/Vda~J~/J 1-/«rz

                                                      2
    V.     Relief    Case 3:20-cv-01921-MEM-DB Document 1 Filed 10/20/20 Page 3 of 6

•          (State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
           cases or statutes.)

           1.        6£.zeEusedM 8/t!ft2tll&gedeR/!:lj!(Jf?t.1ml1dc{
                    i/te Secwlyliil4/17 l>/b N4i IH-VCSf(j!l-lb« mycJIA-im . ·
                    t411-bs t1Wal1t1;,1 J>::_,4!);n </t!~ f)d@1t1Sh/l/2u~Ct1slddv
                    '&Juke a)//j /dt1l~ltbd tJr;/2-f//metrd/Jnl Z/qJf   ✓                  v'
                                                                                                          J


           2.       ul'l(:k,e d~l//2e12;:;/e /uc/;,r&~ ""uc·e l!RLJel Al-rd
                    /Jt(.$1./AI Jldls/J@d. liJ~ 1$11/)e/&1. fltt/26'«//IL/6
                    1/Nt:1/vemMI. uNII mAJJAc;ee f705S !lr:s 11V'Vc,/Ve;ne1vf
                    fl_c ~eJd J?i1Nd::dtt                    /mm a/( 1-k: M1t1.J5 lieIV/15 e. U{9 iUe
           3.
                                                                 r c;f /),a~ t
                    fdt llLJ4bt flze CtJtiJNI+ Vleu.s IIHdi)tJ/tt:v           ~                 f




                    de/2'.heRAle rNdllrr:ee1v<:e L111cktCZt1e/Jttl(d
                    UN3uAI !&111:s/21ne,NI, 111vm~l11/ J/eA/lh IS 1/eev~
                                                                   I                                I I

                    !:!_&o:f__SuFkr. fflm /Yl!Yf l!ledfr:JIQi'sat;d:d'i4m fh,s



    Signed this ~..h.
                   . . a . ;. .e...___
                               ;:      day of   ';J- IJ . ,.:) t)                 , :- _


                                                   l)eat:JI t/»Hck.tlete- /Jlt S1Jz7
                                                   (Signature of.Plaintiff)




          /tJr-/.s-Z{)
    (Date)


                                                             3
                                                                                                   .1
,,
                                                                                       I   •
                                                                       rJ2 - f//-·(J/
                                                                                       I
                                   . ...
                                                      I
                                                                       L 25-?;' 1/{,tY
                                              r~/-,            -~~       -7,4'r'( -~
                                                               (_/               "-/ 1
                                                                                       I
             .
                       dlo/I ~(1   N ().l   1/lW f'            7o/;;g7/11wr-1;;~
                               .                          _,                                   I
     t/ 5"/Pl~     (?W9      _,.   ~t?/oJ;J.;?df   :z_          /;/.    cJS/1 pl "21 ·.-.
          Case 3:20-cv-01921-MEM-DB Document 1 Filed 10/20/20 Page 4 of 6
                             '
              Case 3:20-cv-01921-MEM-DB Document 1 Filed 10/20/20 Page 5 of 6

    FORMS TO BE COMPLETED BY PRISONERS FILING A CIVIL RIGHTS COMPLAINT
                    UNDER 42 U.S.C. § 1983 or 28 U.S.C. § 1331

                                              COVERSHEET

THIS COVER SHEET CONTAINS IMPORTANT INFORMATION ABOUT FILING A COMPLAINT
AND YOUR OBLIGATIONS IF YOU DO FILE A COMPLAINT. READ AND COMPLETE THE
COVER SHEET BEFORE YOU PROCEED FURTHER.

**************************************************************************************
The cost for filing a civil rights complaint is $350.00.

If you do not have sufficient funds to pay the full filing fee of $350.00 you need permission to proceed
in forma pauperis. However, the court will assess and, when funds exist, immediately collect an initial
partial filing fee of 20 percent of the greater of:        ·

       1)      the average monthly deposits to your prison account for the past six months; or

       2)      the average monthly balance in your prison account for the past six months.

Thereafter, the institution in which you are incarcerated will be required to make monthly payments of
20% of the preceding month's deposits credited to your account until the entire filing fee is paid.

CAUTION: YOUR OBLIGATION TO PAY THE FULL FILING FEE WILL CONTINUE
REGARDLESS OF THE OUTCOl\ffi OF YOUR CASE, EVEN IF YOUR COMPLAINT IS
DISMISSED BEFORE THE DEFENDANTS ARE SERVED.

**************************************************************************************
         1. You shall file a complaint by completing and signing the attached complaint form and mailing
it to the Clerk of Court along with the full filing fee of $350.00. (In the event attachments are needed to
complete the allegations in the complaint, no more than three (3) pages of attachments will be allowed.)
If you submit the full filing fee along with the complaint, you D<;) NOT have to complete the rest of the
forms in this packet. Check here if you are submitting the filing fee with the complaint form. __

        2. If you cannot afford to pay the fee, you may file a con;iplaint under 28 U.S.C. § 1915 without.
paying the full filing fee at this time by completing the following: (1) Complaint Form; (2) Application
To Proceed In Forma Pauperis; and (3) Authorization Form. You must properly complete, sign and
submit all three standard forms or your complaint may be returned to you by the Clerk of Court. Check
here if you are filing your complaint under 28 U.S.C. § 1915 without full prepayment of fees. __

Please Note: If your case is allowed to proceed and you are awarded compensatory damages against a
correctional facility or an official or agent of a correctional facility, the damage award will first be used
to satisfy any outstanding restitution orders pending. Before payment of any compensatory damages,
reasonable attempts will be made to notify the victims of the crime for which you were convicted
concerning payment of such damages. The restitution orders must be fully paid before any part of the
award goes to you.

            DO NOT DETACH THE COVER SHEET FROM THE REST OF THE FORMS
be.well Vo,f\c\e)(tc:R
                   Case 3:20-cv-01921-MEM-DB   Document 1 Filed 10/20/20 Page 6 of 6
                                                                                  INMATE MAIL
 0\L 35:Z. 7 _                                                                  PA DEPARTMENT
                                                                                OF CORRECTIONS
2)L l Sm t rh \-ield
Hunt\  N1°11 7A- 1°05 2-

Yro Bo,( - 999
                                      0   fFic.e. oF the c.\etl(
                                    united 5tAf~~ Distr,c+c-otn+
                                    rf\ idd le Dis¼ ic.t o F B:N N3yLYANiA
                                    d 3 5 Na 1? ffu'.l.JA .SH i n~1-c, f'\ Ave
                                            ?. o bo:1. W-1 i
                                          -Sc_,r A)\(+Of'(   7A    I is OI -               wrn




                                                                  iiitiiii;i,ji;/;iij/ 1.;ii;i;ji;/jiji/1,,i,;1i,,i1i;/ii;i,
